Order unanimously modified, on the law and on the facts, to the extent of directing entry of judgment on the merits, with $20 costs and disbursements to appellants. The stipulation entered into among the parties in open court purported to “settle and discontinue” certain claims as well as the consolidated action based upon said claims, by the interchange of cash and securities in “full satisfaction” of such claims. The payment and deliveries as contemplated by the stipulation were actually made. Claims which have thus been settled and discontinued should no longer be the subject of further litigation unless the stipulation be rescinded for proper grounds. Such a settlement is an effective disposition on the merits. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.